Exhibit 23.01 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-153241 on Form S-3 of our report dated February 28, 2011, relating to the financial statements and financial statement schedule of Southwestern Public Service Company appearing in this Annual Report on Form 10-K of Southwestern Public Service Company for the year ended December 31, 2010. /s/ DELOITTE & TOUCHE LLP Minneapolis, Minnesota February 28, 2011
